Citation Nr: 0309842	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-24 388	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from October 1984 to September 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In connection with this appeal the veteran testified before 
the undersigned at a Video Conference Hearing held in 
February 2003, and accepted such hearing in lieu of an in-
person Travel Board hearing.  See 38 C.F.R. § 20.700(e) 
(2002).  A transcript of the hearing is associated with the 
claims file.  During the hearing the veteran acknowledged 
that he had not submitted a timely appeal with respect to the 
matter of entitlement to service connection for sinus 
headaches and that such matter was not in appellate status.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2002).


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  In the course of the appeal he has identified receipt 
of Social Security Administration (SSA) benefits based on a 
diagnosed psychiatric disability, schizophrenia.  No records 
from SSA are currently associated with the claims file.  Such 
records may include medical or other evidence relevant to the 
nature and etiology of the veteran's psychiatric problems to 
include claimed PTSD.  Where VA has notice that a veteran is 
receiving benefits from the SSA, and that such records may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA benefits, and the supporting medical documents 
relied upon.  See Baker v. West, 11 Vet. App. 163, 169 
(1998).

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter providing the notice required by 
38 U.S.C.A. § 5103(a) (West 2002).  In 
this letter, he should be informed that 
he should submit medical evidence 
indicating that he currently has PTSD due 
to service stressor(s).  He should also 
be told that VA will assist him in 
obtaining such evidence if he provides 
sufficient identifying evidence and any 
necessary authorization.  In any event, 
he should be requested to identify any VA 
medical records, not already associated 
with the claims folder,  pertaining to 
post-service treatment or evaluation of 
him for any psychiatric problems.  The 
veteran should be informed that the 
evidence and information requested in the 
RO's letter must be received by the RO 
within one year of the date of the RO's 
letter.

2.  In any case, the RO should request 
records of VA treatment, evaluation or 
hospitalization of the veteran for 
psychiatric complaints from the 
Asheville, North Carolina, VA Medical 
Center for the period from November 2001 
to the present, and any records of 
treatment or evaluation of the veteran 
for psychiatric problems from the VA 
domiciliary in Augusta, Georgia, for the 
period from September 2001 to the 
present.

3.  The RO should obtain from the SSA a 
copy of any disability determination(s) 
made in the veteran's case, and the 
records upon which the determination(s) 
was (were) based.  A response, negative 
or positive, should be associated with 
the claims file.

4.  After the above has been completed, 
the RO should undertake any other actions 
it deems to be required to comply with 
the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159. 3.326 
(2002).  In particular, the RO should 
consider whether any stressor development 
or further examination is indicated based 
on additionally received evidence or 
information.

5.  After all indicated development has 
been completed, to the extent possible, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(CONTINUED ON NEXT PAGE)






(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


